Citation Nr: 0430186	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  02-20 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San Antonio, 
Texas


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
medical services at a private medical facility from March 1-
4, 2002.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active duty from March 1942 to January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision of the 
Department of Veterans Affairs Medical Center (VAMC) in San 
Antonio, Texas.  The VAMC denied the veteran's request for 
payment of non-VA medical services.  The Board remanded the 
case in December 2003 for the purpose of affording the 
veteran a hearing which he had requested.  Such a hearing was 
scheduled for April 2004; however, the veteran did not appear 
and the case was returned to the Board.  


REMAND

In his substantive appeal statement of December 2002, the 
veteran requested a hearing before a Board Member, to be held 
at the VA Regional Office (RO).  As noted above, the veteran 
did not appear for a hearing which was scheduled in April 
2004.  The Board notes that the hearing notification letter 
was sent to the veteran at an address on West Avenue.  That 
is the same address where the veteran lived when he received 
the treatment in March 2002 for which he seeks reimbursement.  
Significantly, however, the claims file also contains other 
correspondence which contains an address which may be more 
recent.  A letter from the RO dated in May 2003 was sent to 
the veteran at an address on Broadway Street.  That letter 
was definitely received by the veteran as he filled out a 
questionnaire and returned it to the RO.  

In light of the foregoing, the Board concludes that another 
attempt at affording the veteran the requested hearing is 
warranted.  This hearing must be scheduled at the RO level, 
and, accordingly, a remand is required.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. 
§ 7104(a) ("claimant has right to a hearing before 
[issuance] of BVA decision"); 38 C.F.R. §§ 3.103(a) and 
(c)(1), 19.9, 19.25, 20.704).  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The VAMC should arrange through the RO, 
in accordance with applicable 
regulations, for the veteran to be 
afforded a hearing before a Veterans Law 
Judge (Board Member) at the RO.  The 
hearing notification letter should be 
mailed to the veteran at his Broadway 
street address.  Both the claims file and 
the medical administrative file should be 
made available to the Veterans Law Judge 
at the time of the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


